COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Charleston Singletary v. The State of Texas

Appellate case number:     01-17-00241-CR; 01-17-00242-CR

Trial court case number: 1498412

Trial court:               178th District Court of Harris County

        On April 17, 2017, appellant filed motions with this Court requesting to appeal as indigent
and for appointment of an attorney. The motions are dismissed as moot because the record
indicates that trial court issued an order on April 19, 2017 finding appellant indigent and appointing
counsel.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                      Acting individually


Date: June 1, 2017